Citation Nr: 0607729	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-11 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from May 1970 to April 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The matter was remanded by the Board 
in July 2003.  


FINDING OF FACT

There is no adequately documented stressor to support medical 
evidence demonstrating that the veteran has PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the President signed into law the VCAA. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in September 2001 and January 2002, as 
well as by means of the discussions in the June 2002 
statement of the case (SOC), and the March 2005 and June 2005 
Supplemental Statements of the Case (SSOC).  He was advised 
of what was required to substantiate his claim and of his and 
VA's responsibilities regarding his claim.  He was also asked 
to submit information and/or evidence, which would include 
that in his possession, in support of his claims.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The initial 
letter provided information about the VCAA prior to the 
issuance of the rating decision.  To any extent that the 
veteran was not provided full and adequate notice prior to 
the adjudication of his claim, it is harmless error as all 
evidence submitted was considered by VA in the SOC and the 
SSOCs as set forth above.  There is no indication that the 
outcome of the case has been affected.  VA has provided the 
appellant a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App 103 (2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes service medical records for the veteran's 
years of service, and VA treatment records, as well as 
medical reports from the veteran's private treating 
psychologist.  He has not indicated any additional treatment 
records are outstanding.  In fact, he indicated in April 2005 
that there was no further argument to submit.  After a review 
of the record in this case, the Board finds no indication of 
any additional pertinent, outstanding private medical 
evidence specifically identified by the veteran that has not 
been requested, nor is there any indication that additional 
outstanding Federal department or agency records exist that 
should be requested in connection with the claims adjudicated 
in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2005).

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  It is necessary when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  No 
examination is necessary, the veteran has a diagnosis of PTSD 
and this is sufficient medical evidence.  Rather, this case 
turns on verification of stressors.  The development of that 
issue has been undertaken consistent with the VCAA.  Thus, 
the Board finds that no additional action is necessary as to 
this claim.

II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  

The veteran filed his claim in June 2001.  
Parenthetically, the Board notes that VA had just 
changed the criteria set forth in 38 C.F.R. § 3.304(f) 
pertaining to service connection for PTSD.  The 
amendments became effective March 7, 2002.  See Post-
Traumatic Stress Disorder Claims Based on Personal 
Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to 
be codified as amended at 38 C.F.R. § 3.304(f)).  The 
March 2002 amendments pertain to PTSD claims resulting 
from personal assault, and they have not changed the 
applicable criteria in a way which could alter the 
outcome of the veteran's claim.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.

There is a diagnosis of PTSD in this case, as reflected in VA 
treatment records and the medical opinion of Susan M. 
Houston, Ph.D.  The critical issue is whether the veteran's 
stressors support the diagnosis.  The Board finds for the 
reasons that follow that they do not.  

The veteran's service personnel records do not reflect on 
their face, that he was engaged in combat in Vietnam.  He was 
an armored crewman, but there is no award or decoration 
indicative of combat.  Moreover, a review of his personnel 
file does not reflect he was engaged in combat.  He has 
indicated, however; that his stressors involved a rocket 
hitting his tank while he was firing in support of infantry 
in September 1971.  He alleged that 8 other tank personnel 
died.  He noted he had numerous combat encounters from 
September 1971 to October 1971.  He served in the 1/1/Cavalry 
from October 1971 to March 1972.  

The record on its face does not show that the veteran engaged 
in combat with the enemy.  The record must contain, 
therefore, service records or other credible evidence 
corroborating the stressor.  However, VA has been unable to 
verify the alleged stressors.  The information provided by 
the veteran in his treatment records and in his 
communications with VA, described above, yielded no records 
corroborating his story in a search of archived military 
records by the US Center for Unit Records Research (CURR).  
In response to a Board request to verify the veteran's 
stressor, a request which was based on details provided by 
the veteran and gleaned from his personnel file, CURR wrote a 
report in January 2005.  This report detailed the veteran's 
units' activities in Vietnam.  The operational reports and 
the lessons learned were unable to verify the veteran's 
alleged stressors.  A review of the casualty list showed no 
members killed of the artillery unit in which the veteran 
served while he was assigned to the unit.  

Thus, the Board finds that the preponderance of the evidence 
is against a finding that there is a verified stressor to 
support the veteran's diagnosis of PTSD.  The actual 
diagnosis of PTSD for VA purposes requires a stressor, and 
that is lacking.  

Again, Dr. Houston's reports and VA treatment records show an 
assessment of PTSD.  The veteran has alleged that he has PTSD 
related to his Vietnam combat experiences.  None of the 
diagnoses or assessments of PTSD are based on a verified 
stressor.  A January 2002 VA psychiatry note reflects the 
veteran presented to a VA psychiatrist with a statement that 
he had no idea why he was seeing the doctor.  However, he 
reported being told by a friend to read up on PTSD and go see 
his congressman.  Also, the veteran reported no psychiatric 
problems of any kind but did note he felt that his drug and 
alcohol use came from Vietnam and that he should be getting 
compensation for those problems.  

The veteran does not have a diagnosis of PTSD based upon 
verified stressors.  In this regard, the Board notes that the 
veteran has been found to have PTSD, yet the stressors were 
not verified, despite attempts to verify them, and the 
assessment was based upon the veteran's description of his 
stressors which actually are not verified.  For VA purposes, 
a verified in service stressor is needed in this claim.  

In the absence of any verified stressor, the veteran fails to 
satisfy a critical element of a claim for PTSD and his claim 
for service connection fails.  See 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 137.  

The veteran has indicated his belief that he was definitely 
in stressful situations in the service.  The issue in this 
case ultimately rests upon verified stressors and 
interpretations of medical evidence and conclusions as to the 
veteran's correct diagnosis and whether it is based upon the 
verified stressors.  Corroborating evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau, 9 Vet. App. at 396.  In the absence of proof that 
he was in combat, his lay statements alone cannot be 
sufficient proof of a stressor.  38 U.S.C.A. § 1154(b).  
Thus, the veteran's statements do not establish the required 
evidence needed, and the claim must be denied.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, it is inapplicable.  See 38 U.S.C.A. § 
5107(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


